Rao, Judge:
The appeals for reappraisement listed on the schedule, hereto annexed and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS STIPULATED AND AGREED by and between tbe respective parties hereto, subject to tbe approval of tbe Court, that tbe export value of tbe merchandise embraced by tbe Appeals to Reappraisement enumerated on tbe schedule attached hereto and made a part hereof at tbe time of exportation to tbe United States at which such or similar merchandise was freely offered for sale to all purchasers in tbe principal markets of tbe country from which exported in tbe usual wholesale quantity and in tbe ordinary course of trade for export to tbe United States, including tbe cost of all containers and coverings of whatever nature and all other expenses incident to placing tbe merchandise in condition packed ready for shipment to tbe United States was the invoice unit values less 23.4 per centum net packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeals to Re-appraisement enumerated on the schedule attached hereto and made a part hereof be submitted on the foregoing stipulation.
Upon tbe agreed facts, I find export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoice unit values, less 23.4 per centum net packed.
Judgment will be entered accordingly.